Title: To John Adams from James Otis, Jr., 4 April 1795
From: Otis, James, Jr.
To: Adams, John



Sir
Newbt Port. April 4th. 1795.

A conviction of your goodness, induces me to address you on a subject that nearly interests me.—You have done me the honor, to listen to my unfortunate tale, when I was last in Philadelphia, and may possibly recollect that the only property I was able to save from the wreck of my affairs, was an acknowledgment from the Government of Hispaniola that they owed me 55 or 60,000 livres Currency, for provisions furnish’d them at Cache price.—
I am now induced to address Mr. Monroe, at the Court of france, on the subject and shall forward him the necessary papers; but as I am not particularly acquainted with that Gentleman, I am induced to request you wou’d favor me with a line to him, shewing that pretensions are founded on the grounds of justice, & integrity, and that I am a sufferer by the destruction of the Island of St. Domingue.—
Begging permission to request an answer as soon as possible, and your pardon for makg. use of an amanuensis. I am, with sentiments of the utmost respect, / Sir, / Your very Huml Servt.
Jam. A. Otis, Junr: